JOINT DETERMINATION OF COMMERCIALITY
KNOW ALL MEN BY THESE PRESENTS:
This JOINT DETERMINATION OF COMMERCIALITY is made by and between:

THE DEPARTMENT OF ENERGY, an agency of the Republic of the
Philippines created under Republic Act (R.A.) No. 7638 with principal
office address at Energy Center, Merritt Road, Fort Bonifacio, Taguig City,
Metro Manila, represented herein by its Undersecretary, HONORABLE
GUILLERMO R. BALCE, hereinafter referred to as “DOE”;

- and -

FORUM EXPLORATION, INC., a corporation organized and existing
under the laws of the Republic of the Philippines with office address at
14" Floor, Pearlbank Centre, 146 Valero Street, Salcedo Village, Makati
City, represented herein by its President and Chief Executive Officer,
DAVID R. ROBINSON, hereinafter referred to as “CONTRACTOR”;

The DOE and CONTRACTOR are hereinafter collectively referred to as
“Parties” and individually as “Party”.

WITNESSETTH: That

WHEREAS, the DOE representing the Government of the Republic of the Philippines,
and the CONTRACTOR by themselves are Parties to Service Contract (SC) No. 40 over
an area located in northern Cebu and having an Effective Date of 19 February 1994;

WHEREAS, the CONTRACTOR has, during the period between 1994 and 1995, drilled
appraisal wells over the Libertad structure earlier discovered in the Contract Area;

NOW, THEREFORE, in view of the foregoing premises, the Parties hereby stipulate and
agree as follows:

1. That the Libertad Gas Field located in Bogo, Cebu which contains Natural
Gas and is hereby jointly determined to be in Commercial Quantity as
contemplated by Section 6.1(b) of SC 40;

2. For the avoidance of doubt, it is hereby acknowledged and confirmed by
the Parties that:
attached to this Joint Determination, constitute a Production Area
under SC 40;

b. the CONTRACTOR shall submit to the DOE for approval the
Retention Area as defined under Section 4 of SC 40;

c. the CONTRACTOR shal] submit to the DOE the Gas Production
Development Program and the Gas Sales Agreement with the
prospective end-user for approval pursuant to the pertinent
provision of SC 40.

IN WITNESS WHEREOF, the Parties have signed this JOINT DETERMINATION OF
COMMERCIALITY in the City of Taguig, Metro Manila, Philippines on the 20” day

of November 2005 as follows:

For: the DEPARTMENT OF ENERGY For: FORUM EXPLORATION, INC.

DAVID R. ROBINSON
President and Chief Executive Officer

VA co A

GUILLERMO R. KALCE
Undersecretary

Te NESS

